11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT


The City of Cisco,                            * From the 91st District
                                                Court of Eastland County,
                                                 Trial Court No. CV-1042068.

Vs. No. 11-13-00181-CV                         * July 11, 2013

Cove Mini Storage, Inc. et al.,                * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 McCall, J., and Willson, J.)


     This court has considered the City of Cisco's motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court=s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against the City of Cisco.